COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER DENYING PANEL REHEARING
                                  AND EN BANC RECONSIDERATION

Appellate case name:        In the Interest of K.P.M, a child; In the Interest of M.K.F. and S.M.F.,
                            children; In the Interest of S.L.F., A.D.T. and A.A.T., children;

Appellate case numbers: 01-17-00327-CV; 01-17-00328-CV; 01-17-00329-CV

Trial court case numbers: 2016-16344; 2010-26768; 2015-43569

Trial court:               310th District Court of Harris County

Date motion filed:         November 27, 2017

Party filing motion:       Appellant

        It is ordered that the motion for panel rehearing is      DENIED       GRANTED.

        It is ordered that the motion for en banc reconsideration is      DENIED      GRANTED.

Judge’s signature:       /s/ Harvey Brown
                       Acting individually                  Acting for the Court

Panel consists of:         Justices Keyes, Brown, and Lloyd

En banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
                           Bland, Massengale, Brown, Lloyd, and Caughey


Date:                      January 9, 2018